Case 8:20-cv-00854-JFW-KES Document 7 Filed 06/11/20 Page 1 of 1 Page ID #:70



 1
 2
 3
                                                                    J S -6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JOHNNY GUEVARA,                           Case No. 8:20-cv-00854-JFW (KES)
12                 Petitioner,
13          v.                                              JUDGMENT

14    RALPH DIAZ,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order dismissing the Petition,
19         IT IS ADJUDGED that the Petition is dismissed without prejudice as
20   successive.
21
22   DATED: June 11, 2020
23
24                                         ____________________________________
                                           JOHN F. WALTER
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
